ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                )
                                           )
Advanced Systems Technology                ) ASBCA No. 61874
 Management Inc.                           )
                                           )
Under Contract No. N00178-05-D-4165 et al. )

APPEARANCES FOR THE APPELLANT:                     Stephen J. McBrady, Esq.
                                                   Charles Baek, Esq.
                                                   Skye Mathieson, Esq.
                                                    Crowell & Moring LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Samuel W. Morris, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                                ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with
disposition of this appeal for an inordinate length of time due to factors not within the
control of the Board. Accordingly, this appeal is hereby dismissed without prejudice
pursuant to Board Rule 18(b). Unless either party or the Board acts to reinstate the
appeal within two years from the date of this Order, the dismissal shall be deemed with
prejudice.

       Dated: March 22, 2021



                                                RICHARD SHACKLFORD
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61874, Appeal of Advanced Systems
Technology Management Inc., rendered in conformance with the Board’s Charter.

      Dated: March 23, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2